Case 1:19-cr-10335-DJC Document 100-6 Filed 07/22/20 Page 1 of 4




                     EXHIBIT 6
       Case 1:19-cr-10335-DJC Document 100-6 Filed 07/22/20 Page 2 of 4




REDACTED
From: Tan Kabra REDACTED
Date: Mon, Mar 23, 2020 at 11:30 AM
Subject: RE: Website
To: Marlenny Ramdehal <Marlenny_Ramdehal@map.uscourts.gov>


Both are initiatives started well before this case. I was simply using this time to redo the web
presence for both.

The TK Emerging Entrepreneur scholarship is a charity giveback I started in 2018. Here is one
of the press articles about it: https://southbostononline.com/launchbyte-picks-25000-winner-
at-excel/


The SeedLink Foundation was something I developed in 2015. It builds interlinked eco-
communities across developing nations, providing micro-financing, critical resources, and
housing exclusively for local entrepreneurs and their families.
On Mar 23, 2020, 11:16 AM -0400, Marlenny Ramdehal
<Marlenny_Ramdehal@map.uscourts.gov>, wrote:

  Please explain what each of the projects are.




  Marlenny Ramdehal
  Senior U.S. Probation Officer
  District of Massachusetts
  1 Courthouseway, Suite 1200
  Boston, MA 02110
     REDACTED




  CONFIDENTIALITY NOTE: The information contained in this email and any attachment to it is
  covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally
   privileged. It is intended for the sole use of the intended recipient(s). If the reader of this message is
  not the intended recipient, you are hereby notified that any dissemination, distribution or copying of
  this communication is strictly prohibited. If you have received this transmission in error, please
    Case 1:19-cr-10335-DJC Document 100-6 Filed 07/22/20 Page 3 of 4


immediately reply to the sender that you have received this communication in error and then delete it.
Thank you.




From: Tan Kabra REDACTED
Sent: Monday, March 23, 2020 11:13 AM
To: Marlenny Ramdehal <Marlenny_Ramdehal@map.uscourts.gov>
Subject: Re: Website



Hi Marlenny,



Sure - I think you have seen that I am very careful in making sure that I am compliant with
the rules. This is just a personal blog/side project of mine. As you can see I’m not selling
anything nor am I seeking any monies. These are projects that I have established several
years ago and I’m just using the time being home alone in self Quarantine to revamp and
redo the graphic presence . Please let me know if you’d like further clarification

On Mar 23, 2020, 11:08 AM -0400, Marlenny Ramdehal
<Marlenny_Ramdehal@map.uscourts.gov>, wrote:


  Hi Tan,



  It was brought to my attention that within the last year, you created the website:
  www.tkabra.com, which discusses The SeedLink Project (established 2015) and the
  Emerging Entrepreneur Scholarship Program (established 2018). Can you please
  explain what this website is about, since you know very well that you are ordered to not
  engage in self-employment or in employment in which he is a fiduciary.



  Thank You.



  Marlenny Ramdehal
  Senior U.S. Probation Officer
  District of Massachusetts
  1 Courthouseway, Suite 1200
  Boston, MA 02110
     REDACTED
          Case 1:19-cr-10335-DJC Document 100-6 Filed 07/22/20 Page 4 of 4



       CONFIDENTIALITY NOTE: The information contained in this email and any attachment to it is
       covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally
        privileged. It is intended for the sole use of the intended recipient(s). If the reader of this
       message is not the intended recipient, you are hereby notified that any dissemination, distribution
       or copying of this communication is strictly prohibited. If you have received this transmission in
       error, please immediately reply to the sender that you have received this communication in error
       and then delete it. Thank you.




--
Thanks,

Tan Kabra
  REDACTED
www.tkabra.com




Visit SeedLink Project | Visit TK Emerging Entrepreneur Scholarship
